DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following detailed action acknowledges the amendments of the response filed on 28th of March of 2022. The amendments in the filed response have been entered. 
Claims 18, 21-22 and 24
Claims 1-17, 32 and 38 are confirmed to have been cancelled. 
Claims 18-31 and 33-37 are pending in the application and the status of the application is currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-21, 25-29 and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0253714, hereinafter “Choi”), in view of Hammad (US 2012/0136796, hereinafter “Hammad”).
Regarding Claims 18 and 21, Choi teaches 
receiving [payment means information] by an authentication server computer (“the payment server 210 transmits the received payment means information to the issuer information management intermediate server 230 so as to confirm whether URL information required to access the issuer server of the corresponding payment means is acquired and whether the purchaser has subscribed to an authentication service, so that the confirmation of the acquisition of the URL information and the subscription to the authentication service must be requested.” See Choi in [0090]);
sending, by the authentication server computer, the [payment means information] to an issuer computer in a […] authorization request message over a first payment network in a verification communication channel (interpreting the first payment network as used only by the issuer and the authorization server: “In this case, the issuer information management intermediate server 230 transmits the payment means information received from the payment server 210 to the corresponding issuer server 220, thus requesting the issuer server 220 to confirm whether a subscriber to the payment means, that is, the purchaser, has subscribed to an authentication service provided by the issuer server 220.” See Choi in [0097]);
receiving an authorization response message comprising an authentication [message] from the issuer computer (“In this case, the issuer server 220 manages information indicating whether subscribers to payment means managed by the issuer server 220 subscribe to the authentication service. If the payment means information is received from the issuer information management intermediate server 230, the issuer server 220 confirms whether a subscriber to a corresponding payment means, that is, a purchaser, has subscribed to the authentication service, and transmits authentication results to the issuer information management intermediate server 230.” See Choi in [0098]); and
forwarding, by the authentication server computer, the authentication [message] to a gateway computer (interpreting the forwarding as transmitting: “The acquirer server 240 receives the results of authentication performed by the issuer server 220 from the payment server 210, performs payment approval for the corresponding payment means, and performs acquisition and settlement for member stores. As described above, the acquirer server 240 may process payment approval by receiving a payment approval request message containing positive authentication results from the payment server 210 or receiving a separate approval request from the merchant terminal 20. … FIG. 3 shows an embodiment in which the payment server 210 is directly connected to the acquirer server 240. However, the intermediate server 250 for intermediating a payment approval and acquisition procedure may be alternatively disposed between the payment server 210 and the acquirer server 240.” See Choi in [0099]-[0100])
wherein the gateway computer initiates a transaction authorization request message to the issuer computer including the authentication [message] over a second payment network in a transaction communication channel (the gateway computer is recited to perform functions outside of the scope of the claim, interpreted as the intended use of the claimed invention: “the payment server 210 transmits payment means information, received from the merchant terminal 20, to the purchaser's mobile communication terminal 10 connected to the payment server 210 through the callback function of the callback URL message, thus confirming the payment means information. Thereafter, the payment server 210 automatically redirects the connection of the purchaser's mobile communication terminal 10 from the payment server 210 to the issuer server 220 using URL information required to access the server of the issuer of the corresponding payment means. Accordingly, the purchaser is authenticated by the issuer server 220 through the use of the mobile communication terminal 10.” See Choi in [0089]; “The issuer information management intermediate server 230 manages URL information required to access a plurality of domestic and foreign issuer servers so as to allow the purchaser's mobile communication terminal 10 to access the issuer server 220 through the wireless Internet. If the payment means information is received from the payment server 210, the issuer information management intermediate server 230 transmits URL information required to access the issuer of a corresponding payment means to the payment server 210.” See Choi in [0096]).
Choi describes the means by which an authorized customer is able to access the issuer server to request approval for payment (“Further, if payment means information is received from either the merchant terminal 20 or the purchaser's mobile communication terminal 10, the issuer server access URL acquisition unit 213 transmits the received payment means information to the issuer information management intermediate server 230, requests and acquires URL information required to access the issuer server of the corresponding payment means from the issuer information management intermediate server 230, and also requests and acquires confirmation results indicating whether the purchaser has subscribed to an authentication service corresponding to the payment means from the intermediate server 230.” See Choi in [0109]). 
A personal identifier is broadly interpreted as information for authentication performed by the issuer server. Choi recites payment means information (“The payment server is operated so that, if it receives payment information including a mobile communication terminal number of the purchaser and transaction purchase information, other than payment authentication information about the purchaser, the payment server performs a procedure, in cooperation with the issuer server, of confirming whether the purchaser has subscribed to an authentication service, transmits a callback URL message (Short message Service: SMS or Multimedia Messaging Service: MMS message), including URL information required to access the payment server, to the purchaser's mobile communication terminal. The payment server confirms purchase details, including a payment amount, and the payment information of the purchaser if the purchaser's mobile communication terminal accesses the payment server through a callback function of the callback URL message, receives payment authentication information about the purchaser, such as a password, Personal Identification Number (PIN), or chip authentication cryptogram, and transmits payment information, including the received payment authentication information, purchase information and payment means information, to the issuer server, and requests payment authentication.” See Choi in at least [0019]). 
A zero dollar authorization request message is broadly interpreted as a free cost transaction message, which may be related to the cost of communication with the issuer. However, the zero cost of the request message is not described in the disclosure as a solution to a problem that is defined in the scope of the claimed invention. 
Choi does not expressly teach a zero dollar authorization request message. 
However, Hammad does teach a zero dollar authorization request message (“The payment processing network 26 may then forward the zero authorization request message to an issuer (not shown). The zero dollar authorization request message may include the account identifier associated with the portable consumer device (e.g., a payment card), the mobile device identifier, or other data to verify that the portable consumer device is in good standing.” See Hammad in [0114]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings “a message to confirm whether a subscriber to the payment means is subscribed” as taught by Choi to include “a zero dollar authorization request message”, as taught by Hammad, to remove the cost of authentication during a transaction.
Regarding Claim 19, Choi, in view of Hammad, teaches the limitations of claim 18. Choi further teaches the gateway computer is a wallet server computer (interpreting the wallet server computer is in direct communication with the mobile device at the time of authentication: “The payment authentication information according to the authentication scheme may be personally inputted by the purchaser, may be stored in the form of an electronic wallet implemented in a mobile communication terminal using software, or may be stored in a smart card in a mobile communication terminal having a slot in which a smart card chip and a smart card can be mounted and inserted.” See Choi in [0066]).
Regarding Claim 20, Choi, in view of Hammad, teaches the limitations of claim 18. Choi further teaches the first payment network and the second payment network are configured to process credit and debit card transactions (“As shown in FIGS. 3 and 4, an authentication and payment system 200 according to another embodiment of the present invention includes a payment server 210 that is connected to a purchaser's mobile communication terminal 10 through a mobile communication network 11 and can be connected to a merchant terminal 20 through a mobile communication network wired network or leased line network, an issuer server 220 for performing authentication and approval through the payment server 210, an issuer information management intermediate server 230, and an acquirer server 240.” See Choi in [0086]).
Regarding Claim 25, Choi, in view of Hammad, teaches the limitations of claim 18. Choi further teaches the personal identifier is a PIN. (“Thereafter, the payment server 110 requests the purchaser's mobile communication terminal to input and transmit payment authentication information, such as a password of the payment means of the purchaser, Personal Identification Number (PIN) information or a chip authentication cryptogram…” See Choi in [0059]).
Regarding Claim 26, Choi, in view of Hammad, teaches the limitations of claim 18. Choi further teaches the transaction authorization request message further comprises consumer information. (“…when a user enters his username to sign onto a Web site, the site can immediately call the user's phone number and provide a unique code to the user, which the user then enters into the site along with his password. This simple method provides strong two-factor authentication: (1) something you know--the password, and (2) something you have--the phone.” See Choi in [0080]).
Regarding Claim 27, Choi, in view of Hammad, teaches the limitations of claim 18. Hammad further teaches the personal identifier is encrypted when received by the authentication server computer (“ "Digital certificates" use encryption to verify that an entity sending data, such as a consumer sending payment card information, is valid (e.g., a consumer sending the payment card information is the consumer associated with the payment card information sent). A digital certificate is unique for each entity, so when a consumer with a digital certificate goes to a merchant website, that digital certificate is presented to the merchant's website and verifies that the consumer is who he or she claims to be. Digital certificates are issued by certificate authorities or other suitable entity not directly involved in a transaction in which digital certificates are needed to verify identities of the parties conducting the transaction.” See Hammad in [0054]).
Regarding Claim 28, Choi, in view of Hammad, teaches the limitations of claim 18. Hammad further teaches the zero dollar authorization request message is in an ISO 8583 format. (“An authorization request message according to an embodiment of the invention may comply with ISO 8583, which is a standard for systems that exchange electronic transactions made by cardholders using payment cards.” See Hammad in [0050]).
Regarding Claim 29, Choi, in view of Hammad, teaches the limitations of claim 18. Hammad further teaches the personal identifier is encrypted when received by the authentication server computer, (“The ABA (American Banking Association) designed the specifications of this track and all world banks must abide by it. It contains the cardholder's account, encrypted PIN, plus other discretionary data.” See Hammad in [0068]) and wherein the method further comprises re-encrypting the personal identifier with an issuer key before sending the personal identifier to the issuer computer (“To secure the transmission of the authorization request message, it may be encrypted by an encryption module 604 with security keys. A security key management module 605 may manage and store both private and public keys.” See Hammad in [0074]).
Regarding Claim 33, Choi, in view of Hammad, teaches the limitations of claim 18. Hammad further teaches the transaction authorization request message that is sent to the issuer computer passes through an acquirer computer (“The acquirer computer 24 can communicate with an issuer computer 28 via a payment processing network 26.” See Hammad in [0058]).
Regarding Claim 34, Choi, in view of Hammad, teaches the limitations of claim 18. Hammad further teaches the authentication indicator is a binary value (interpreting the system is capable of interpreting the binary code: “An "authorization response message" can be a message that includes an authorization code, and may typically be produced by an issuer. The authorization response message can provide an indication of whether or not a transaction is authorized.” See Hammad in [0051]).
Regarding Claim 35, Choi, in view of Hammad, teaches the limitations of claim 18. Choi further teaches the personal identifier is received by the authentication server computer from a mobile device (“The payment means information may be initially received from the merchant terminal 20 having requested payment or from the purchaser's mobile communication terminal 10 connected to the payment server 210 in a process of confirming payment information together with the purchaser's mobile communication terminal 10.” See Choi in [0090]).
Regarding Claim 36, Choi, in view of Hammad, teaches the limitations of claim 35. Hammad further teaches the mobile device is a mobile phone (“The consumer may also conduct a card present transaction with a mobile device, such as a phone that is enabled with a near-field communication chip or other suitable chip, to interact with a point of sale device at the merchant location.” See Hammad in [0036]).
Regarding Claim 37, Choi, in view of Hammad, teaches the limitations of claim 36. Choi further teaches the mobile phone comprises a secure application module which receives the personal identifier (interpreting the application is associated with the issuer: “The operation of the authentication result reply unit 113 requesting authentication and receiving authentication information from the purchaser's mobile communication terminal 10 is performed using end-to-end wireless encryption channel and encryption application software on the terminal.” See Choi in [0080]).

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0253714, hereinafter “Choi”), in view of Hammad (US 2012/0136796, hereinafter “Hammad”), and in view of Asokan (US 2002/0161723, hereinafter “Asokan”).
Regarding Claim 30, Choi, in view of Hammad, teaches the limitations of claim 18. Choi, in view of Hammad, does not explicitly teach in response to receiving the authentication indicator, generating a digital certificate.
However, Asokan does teach receiving a confirmation of authentication and generating a digital certificate (“This module also transmits an international mobile subscriber identifier received from the mobile station to an authentication center, and receives information using which it can verify the authenticity of the mobile station by means of a challenge-response protocol. Once verified, this module generates and issues a digital certificate or signature verification address to the mobile station.” See Asokan in [0011]).
The authentication identifier has been interpreted as a message or other value that confirms the authentication concluded the authenticity of the subscriber. This is also identified in the art of Asokan. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Choi to “generate an authentication digital certificate”, as taught by Asokan, because it would improve the security of the transmitted information to have a dynamic certificate for every transaction.
Regarding Claim 31, Choi, in view of Hammad, and in view of Asokan, teaches the limitations of claim 30. Choi, in view of Asokan, further teaches the digital certificate is included in the transaction authorization request message (interpreting the “module” of Asokan has also requested transaction approval as taught by Choi in [0099]-[0100]).

Claim 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0253714, hereinafter “Choi”), in view of Hammad (US 2012/0136796, hereinafter “Hammad”), and in view of Harris (US 2005/0268107, hereinafter “Harris”).
Regarding Claim 22, Choi teaches 
receiving, by an authentication server computer, [payment means information] associated with a consumer's account of a consumer with an issuer; (“the payment server 210 transmits the received payment means information to the issuer information management intermediate server 230 so as to confirm whether URL information required to access the issuer server of the corresponding payment means is acquired and whether the purchaser has subscribed to an authentication service, so that the confirmation of the acquisition of the URL information and the subscription to the authentication service must be requested.” See Choi in [0090])
sending, by the authentication server computer, the [payment means information] to the issuer in a […] authorization request message; (“In this case, the issuer information management intermediate server 230 transmits the payment means information received from the payment server 210 to the corresponding issuer server 220, thus requesting the issuer server 220 to confirm whether a subscriber to the payment means, that is, the purchaser, has subscribed to an authentication service provided by the issuer server 220.” See Choi in [0097])
receiving an authorization response message comprising an authentication [message] from the issuer, wherein the authentication indicator indicates successful authentication of the consumer; (“In this case, the issuer server 220 manages information indicating whether subscribers to payment means managed by the issuer server 220 subscribe to the authentication service. If the payment means information is received from the issuer information management intermediate server 230, the issuer server 220 confirms whether a subscriber to a corresponding payment means, that is, a purchaser, has subscribed to the authentication service, and transmits authentication results to the issuer information management intermediate server 230.” See Choi in [0098])
Choi describes the means by which an authorized customer is able to access the issuer server to request approval for payment (“Further, if payment means information is received from either the merchant terminal 20 or the purchaser's mobile communication terminal 10, the issuer server access URL acquisition unit 213 transmits the received payment means information to the issuer information management intermediate server 230, requests and acquires URL information required to access the issuer server of the corresponding payment means from the issuer information management intermediate server 230, and also requests and acquires confirmation results indicating whether the purchaser has subscribed to an authentication service corresponding to the payment means from the intermediate server 230.” See Choi in [0109]).
A personal identifier is broadly interpreted as information for authentication performed by the issuer server. Choi recites payment means information (“The payment server is operated so that, if it receives payment information including a mobile communication terminal number of the purchaser and transaction purchase information, other than payment authentication information about the purchaser, the payment server performs a procedure, in cooperation with the issuer server, of confirming whether the purchaser has subscribed to an authentication service, transmits a callback URL message (Short message Service: SMS or Multimedia Messaging Service: MMS message), including URL information required to access the payment server, to the purchaser's mobile communication terminal. The payment server confirms purchase details, including a payment amount, and the payment information of the purchaser if the purchaser's mobile communication terminal accesses the payment server through a callback function of the callback URL message, receives payment authentication information about the purchaser, such as a password, Personal Identification Number (PIN), or chip authentication cryptogram, and transmits payment information, including the received payment authentication information, purchase information and payment means information, to the issuer server, and requests payment authentication.” See Choi in at least [0019]).
A zero dollar authorization request message is broadly interpreted as a free cost transaction message, which may be related to the cost of communication with the issuer. However, the zero cost of the request message is not described in the disclosure as a solution to a problem that is defined in the scope of the claimed invention. 
Choi does not expressly teach a zero dollar authorization request message. 
However, Hammad does teach a zero dollar authorization request message (“The payment processing network 26 may then forward the zero authorization request message to an issuer (not shown). The zero dollar authorization request message may include the account identifier associated with the portable consumer device (e.g., a payment card), the mobile device identifier, or other data to verify that the portable consumer device is in good standing.” See Hammad in [0114]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings “a message to confirm whether a subscriber to the payment means is subscribed” as taught by Choi to include “a zero dollar authorization request message”, as taught by Hammad, to remove the cost of authentication during a transaction. 
Choi, in view of Hammad, does not expressly teach based on successfully completing an initial authentication of the consumer using the personal identifier, initiating, by the authentication server computer, a request to a mobile device operated by the consumer for registering one or more biometric identifiers with the personal identifier; receiving the one or more biometric identifiers from the mobile device; and associating, by the authentication server computer, the one or more biometric identifiers with the personal identifier.
The limitation based on successfully completing an initial authentication of the consumer using the personal identifier is descriptive of a positive authentication result.
However, Harris does teach 
initiating a request to a mobile device operated by the consumer for registering one or more biometric identifiers; (“Use of the third authentication factor--something you are--typically requires a reader to take a biometric measurement, such as a scanner to read a fingerprint or a camera to take a photograph. When using a telephone as an authentication device, the phone's microphone can be used as a biometric reader to take a voiceprint from the user. In this way, three-factor authentication can be achieved without requiring the distribution or installation of new hardware.” See Harris in [0128]; First, the user is authenticated: “an attempt is made to identify and authenticate the user using any of the techniques described above 402 such as the receipt of a user identifier, the display of customization information associated with that user identifier” See Harris in [0148])
receiving the one or more biometric identifiers from the mobile device; (Following with the registration: “Step 406 may include receiving from the user one or more biometric samples, such as a fingerprint, sufficient voice data to extract a voiceprint, an iris scan or the like. Step 406 may include preprocessing the biometric data, for example, to extract a voiceprint from the voice samples using conventional techniques.” See Harris in [0150]) and
associating, by the authentication server computer, the one or more biometric identifiers with the personal identifier. (“The device identifier, other identifiers or biometric data are associated 408 with a user identifier.” See Harris in [0151]).
Choi substantially teaches the use of a biometric sample for authentication (“For an authentication scheme in the present invention, various authentication schemes including a password-based scheme, a chip scheme, a certification scheme, a biometric recognition scheme, etc. may be utilized. The payment authentication information must be interpreted as a comprehensive concept that includes personal payment authentication information that must be inputted or transmitted by the purchaser with respect to various authentication schemes.” See Choi in [0095]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Choi to “register biometric identifiers”, as taught by Hammad, to include a second authentication element to make the process complex against fraudulent attacks.
Regarding Claim 23, Choi, in view of Hammad, in view of Harris, teaches the limitations of claim 22. Choi further teaches the personal identifier is a personal identification number (PIN) and the one or more biometric identifiers include a fingerprint, a voice recording, or an image of the consumer. (“Thereafter, the payment server 110 requests the purchaser's mobile communication terminal to input and transmit payment authentication information, such as a password of the payment means of the purchaser, Personal Identification Number (PIN) information or a chip authentication cryptogram, and transmits the payment authentication information and payment information received from the purchaser's mobile communication terminal 10 to the issuer server 120, thus requesting payment authentication from the issuer server 120.” See Choi in [0059])
Regarding Claim 24, Choi, in view of Hammad, in view of Harris, teaches the limitations of claim 22. Choi, in view of Harris, further teaches 
receiving, by the authentication server computer, the one or more biometric identifiers from the mobile device for conducting a transaction, (“step S101 can be performed by the purchaser personally inputting the mobile communication terminal number information and payment means information to the merchant terminal 20, such as a vending machine or an ARS system. In this case, if the information has been completely inputted by the purchaser, the merchant terminal 20 will spontaneously access the payment server 210 and transmit the inputted information to the payment server 210 at step S102. The payment server 210 transmits the payment means information to the issuer information management intermediate server 230, and requests URL information required to access the issuer server from the issuer information management intermediate server 230 at step S103.” See Choi in [0134]-[0135]; “a challenge phrase or action is issued 612, and a response, such as a version of the challenge phrase spoken by the user, is received and optionally processed. If another biometric method is the third authentication factor 610, a biometric sample is requested and received 620. The request of step 620 can, for example, be a request for a fingerprint and the sample can be received by placing of a user's finger on a reader, which may be received by reading the fingerprint.” See Harris in [0173]) the one or more biometric identifiers being received before communicating with the issuer regarding the transaction being conducted; (as shown in Choi in [0090])
after receiving the one or more biometric identifiers from the mobile device, validating the one or more biometric identifiers against one or more registered biometric identifiers; (“The biometric response is compared 614 to biometric characteristics registered for the user 614 at a time that the user can be authenticated, such as may have occurred as part of any of steps 402-408, for example by asking the user to call into a conventional voice recognition system and prompt the user to speak certain phrases that can be used to extract a conventional voiceprint from the phrases.” See Harris in [0173])
when the one or more biometric identifiers are validated against the one or more registered biometric identifiers: generating a verification value for the transaction being conducted based on the validated one or more biometric identifiers;  (“Continuing at FIG. 4B, the user may make the request for a service 410 and provides the user identifier and password of the user. The user identifier identifies the user and the password provides the first factor authentication of the user. If the password doesn't match the user identifier or the user identifier is not registered 412, the method may continue at step 410 (after re-prompting the user) and otherwise 412, the method continues at step 414.” See Harris in [0154]; “Step 418 may involve reading any one or more of the device identifiers registered as described above. Multiple device identifiers may be read to verify any of the others. If the device identifier matches one of those registered 420, the method continues at step 470 and otherwise 420, the method continues at step 448.” See Harris in [0156]) and
initiating the sending of an authorization request message comprising an account identifier associated with an account and the verification value to the issuer to carry out the transaction. (“The issuer information management intermediate server 230 transmits the payment means information to the issuer server 220, and confirms whether the purchaser has subscribed to an authentication service at step S104.” See Choi in [0135])
when the one or more biometric identifiers fail to be validated against the one or more registered biometric identifiers: initiating the sending of the authorization request message comprising the account identifier associated with the account and the authentication indicator associated with the personal identifier to the issuer to carry out the transaction (interpreting a duplication of the results to execute the same process step, See Harris in [0156] and Choi in [0135]).

Response to Arguments
Applicant’s arguments, filed 28th of March of 2022, with respect to the rejections under 35 USC 112 and 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 112, the Applicant argues: Claim 32 is rejected under 35 U.S.C. § 112(d), for allegedly being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant cancels claim 32. Applicant respectfully request withdrawal of the § 112 rejection.
In response: The canceled claim has cleared the 112 issue. Thus, the rejection has been withdrawn.

Regarding the rejection under 35 USC 103, the Applicant argues: Claims 18-21, 25-29, and 32-37 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Publication No. 2018/0253714 of Choi et al. ("Choi") in view of U.S. Publication No. 2012/0136796 of Hammad et al. ("Hammad").
Claims 30-31 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Choi in view of Hammad, and in view of U.S. Publication No. 2002/0161723 of Asokan et al. ("Asokan").
Claims 22-24 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Choi in view of Hammad, and in view of U.S. Publication No. 2005/0268107 of Harris et al. ("Harris").
Referring to FIGs. 7-8 of the present application, embodiments provide an authentication method that uses a different transaction network that a transaction network used for an authorization request associated with a transaction. That is, different transaction networks are used to perform authentication and authorization processing. The authentication cloud 706 (i.e. the authentication server computer) is associated with the authentication channel that includes the first transaction network. The second communication channel used for the authorization processing includes the second transaction network, and does not include the authentication server computer.
These features are captured in claim 18 as follows: sending, by the authentication server computer, the personal identifier to an issuer computer in a zero dollar authorization request message over a first payment network in a verification communication channel [shown as step 728 in FIGs. 7 and 8]; receiving an authorization response message comprising an authentication indicator from the issuer computer; and forwarding, by the authentication server computer, the authentication indicator to a gateway computer [shown as step 7 40 in amended FIG 7 as well as FIG. 8], wherein the gateway computer initiates a transaction authorization request message to the issuer computer including the authentication indicator over a second payment network in a transaction communication channel [shown as step 742 in FIGs. 7 and 8].
In response: These limitations have been interpreted to recite broad elements that can be reasonably taught by the art of record. The elements are drawn in reference to the authentication server computer, and the functions of the gateway computer are recited as non-functional elements of the claimed invention. In review of the claim amendments, claim 18 is positively reciting the functions of the authentication server computer and does not include any features that include the functions of the gateway computer. In view of the broadest reasonable interpretation, the prior art as shown above teaches the limitations of claim 18. 
The Applicant further argues: Choi and Hammad fail to teach or suggest using two separate communication channels that go through two separate payment networks for authentication and authorization. Both Choi and Hammad teach one payment network.
Specially in Choi, the payment server 110 receives all authentication requests and authorization requests. The payment server 110 is the only server in communication with the issuer, and the merchant/user. See Choi at FIGs. 1 and 3. At [0096] and [0109], Choi discusses receiving payment means either directly from the user or the merchant, but in either way, the authorization request message goes through the payment server, that also manages the authentication process. Choi fails to teach the bifurcation of these two channels. Specifically, Choi fails to teach or suggest sending, by the authentication server computer, the personal identifier to an issuer computer in a zero dollar authorization request message over a first payment network in a verification communication channel; and forwarding, by the authentication server computer, the authentication indicator [received from the issuer] to a gateway computer, wherein the gateway computer initiates a transaction authorization request message to the issuer computer including the authentication indicator over a second payment network in a transaction communication channel, as recited in Applicant's amended claim 18.
As discussed during the interview, the wherein clause reciting “the gateway computer initiates a transaction authorization request message to the issuer computer including the authentication indicator over a second payment network in a transaction communication channel” should be given patentable weight because the claim positively claims the authentication server computer forwarding the authentication indicator to the gateway computer [i.e. step 740 of FIG. 8] and the wherein clause recites actions of the gateway computer after receiving the authentication indicator from the authentication server computer.
In the Office Action, Hammad was cited for the teaching of the zero dollar authorization request message. However, Hammad fails to cure the shortcomings of Choi with respect to the foregoing features of Applicant's amended claim 18.
In light of the foregoing, Applicant respectfully submits that Choi and Hammad, taken either alone or in any reasonable combination, fail to teach or suggest each and every element of Applicant's amended claim 18. Independent claim 21 recites similar features to claim 18. Dependent claims are allowable for at least the same reasons as the independent claim upon which they depend. Accordingly, Applicant respectfully requests the Examiner to reconsider and withdraw the §103 rejection of claims 18-21, 25-31, and 33-37.
In response: After reviewing claim 18, the functions of the gateway computer still remain non-functional and reciting the intended use of the claimed invention. The limitations of claim 18 are still obvious over the prior art and thus remains rejected over the prior art of record.
The Applicant further argues: Referring to FIG. 9 of the present application, embodiments further provide authentication using biometrics once a personal identifier is authenticated. The biometrics are then associated with the authenticated personal identifier ( e.g. PIN). In the present application, the biometrics are associated with the PIN only after the PIN is successfully authenticated. Thereafter, the biometric information is received and associated with the PIN. 
These features are captured in claim 22 as follows: based on successfully completing an initial authentication of the consumer using the personal identifier, initiating, by the authentication server computer, a request to a mobile device operated by the consumer for registering one or more biometric identifiers with the personal identifier; and associating, by the authentication server computer, the one or more biometric identifiers with the personal identifier.
In the Office Action, the Examiner relies upon Harris for the teaching of initiating a request to a mobile device operated by the consumer for registering one or more biometric identifiers. Applicant respectfully disagrees.
As explained above and during the interview, in the present application, the initiating is performed by the authentication server computer that authenticated the PIN with the issuer. Therefore, the biometric identifiers are registered based on successfully completing an initial authentication of the consumer using the personal identifier, as now recited in Applicant's amended claim 22.
Moreover, once the biometric information is validated, the biometric information is associated with the PIN at the authentication server computer. Specifically, amended claim 22 recites associating, by the authentication server computer, the one or more biometric identifiers with the personal identifier [emphasis added].
While Harris discusses biometrics as authentication means, Harris fails to teach or suggest based on successfully completing an initial authentication of the consumer using the personal identifier, initiating, by the authentication server computer, a request to a mobile device operated by the consumer for registering one or more biometric identifiers with the personal identifier; and associating, by the authentication server computer, the one or more biometric identifiers with the personal identifier, as recited in Applicant's amended claim 22.
In response: The elements of claim 22 are formally descriptive of a process that authenticates a transaction from the point of view of the authentication server computer and further describes the registration of a user biometric identifier. A registration that broadly includes biometric identifiers and personal identifiers can be taught by the prior art of record. Further, the process is not improved or changed where a description of positive authentication is merely recited. The amendments appear to be non-functional where the authentication is not positively recited as part of the claimed invention. The claim is still able to be taught by the prior art of record and thus remains rejected over the prior art of record.
However, in view of the recitations of the claimed invention, it appears two embodiments are described in claims 18 and 22. A suggested amendment would include combining the embodiments of claim 18 with claim 22. The resulting claim would include the following: 
requesting, by the authentication server computer, to the mobile device operated by the consumer, to provide one or more biometric identifiers for registering the one or more biometric identifiers with the personal identifier and 
transmitting the authorization request message, including the biometric identifier and the personal identifier, through the first payment network 
receiving an authorization response message, including an authentication indicator, and forwarding the authentication indicator to the gateway computer
wherein the gateway computer would request one or more biometric identifiers from the mobile device of the consumer and initiate a transaction authorization request message, including the biometric identifier and the authentication indicator, which is transmitted to the issuer over a second payment network.  
This combination of claims would resolve the use of a second payment network by including a functional element, and would resolve the passive use of the mobile device by receiving multiple requests for authentication. This amendment is respectfully proposed for discussion and consideration. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R. MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685       

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685